Citation Nr: 0703165	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-08 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss, 
tinnitus, Type II diabetes mellitus (claimed as due to 
exposure to chemical herbicides), and erectile dysfunction 
(claimed as secondary to Type II diabetes mellitus). 

In an April 2006 decision, the Board denied the veteran's 
claims of entitlement to service connection for Type II 
diabetes mellitus (claimed as due to exposure to chemical 
herbicides), and erectile dysfunction (claimed as secondary 
to Type II diabetes mellitus) and remanded the issues of 
entitlement to service connection for bilateral hearing loss 
and tinnitus for further development.

In September 2005, the veteran attended a hearing before the 
undersigned.  The hearing transcript is contained in the 
claims file.


FINDINGS OF FACT

1.  The veteran's current hearing loss is not due to a 
disease or injury in active service.  

2.  The veteran's current tinnitus is not due to a disease or 
injury in active service.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).

2.  Tinnitus was neither incurred in nor aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before readjudication 
of the appeal.  Id.

In a letter issued in January 2004, the RO notified the 
veteran of the evidence needed to substantiate his claims for 
service connection.  

The January 2004 VCAA notification letter satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them. 

With respect to the fourth element, the January 2004 VCAA 
letter contained a notation that the veteran was to let VA 
know if he had any other information or evidence that he 
thought would support his claims.  This statement served to 
advise the veteran to submit any evidence in his possession 
pertinent to the claims on appeal.  In a January 2006 Written 
Brief Presentation, the veteran's representative stated that 
issues were ready for appeal, thereby demonstrating the 
veteran's actual knowledge of the need to submit relevant 
evidence in his possession.

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In the present appeal, the first three elements of Dingess 
notice are satisfied by the January 2004 letter.  However, 
the veteran did not receive notice about the evidence needed 
to establish a rating or notice regarding an effective date 
until a May 2006 letter.  Since the claims are being denied, 
no ratings are being given and no effective dates are being 
set.  He is, therefore, not prejudiced by the delayed notice 
on these elements.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The RO has obtained all records of treatment reported by the 
veteran; including service medical records, VA Medical Center 
(VAMC) records and private medical records.  

Additionally, per the April 2006 remand instructions, the 
veteran underwent a VA examination in June 2006 addressing 
the disorders at issue on appeal.  There is no indication 
from the record of additional medical treatment for which the 
RO has not obtained, or made sufficient efforts to obtain, 
corresponding records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection can also be established for a chronic 
disease, including sensorineural hearing loss as a disease of 
the central nervous system, first shown to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2006).  

If a chronic disease is identified in service and any time 
thereafter, service connection will be presumed.  Otherwise, 
a continuity of symptomatology is required.  38 C.F.R. 
§ 3.303(b) (2006).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran contends that he incurred bilateral hearing loss 
and tinnitus during his active duty as he was subjected to 
various forms of noise exposure while serving in the Air 
Force as a firefighter.

The veteran underwent an entrance examination in April 1966 
for the purpose of enlistment.  The examination listed his 
hearing as normal.  In August 1970, the veteran's separation 
also listed the veteran's hearing as normal. 

However, the veteran's separation examination in August 1970 
revealed pure tone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
30
30
LEFT
30
30
30
30
30


The veteran's service records were negative for any 
complaints of hearing loss or noise exposure.

In June 2002, the veteran underwent an audiogram performed by 
his employer as he was a firefighter at Boeing Aircraft 
Corporation.

The audiometric findings on the June 2002 examination, pure 
tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
35
25
25
LEFT
10
15
40
45
30


In May 2003, the veteran underwent another audiogram performed 
by Boeing Aircraft Corporation.

The audiometric findings on the May 2003 examination, pure 
tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
35
30
25
LEFT
10
15
30
35
25


In a January 2004 letter, the veteran's sister stated that 
the veteran had no noticeable hearing loss before he went 
into service.  However, since his return from service, he 
could no longer hear whispered words or the ring of the 
telephone.  He also had complained to her many times about a 
noise in his ears that sounded like "a fan motor going 
off."

In March 2004, the veteran underwent a VA examination for his 
hearing.  The veteran reported that he was able to hear, but 
had difficulty understanding when surrounded by noise and in 
groups of people.  He reported that he first noticed a 
hearing loss 10 to 15 years ago.  The examiner noted that the 
veteran had some history of unprotected exposure to hazardous 
military noise (aircraft) as well as civilian noise 
(aircraft).  

The veteran reported experiencing mild, bilateral, periodic 
tonal tinnitus episodes 2 to 3 times per week which lasted 2 
to 3 minutes in duration.  The veteran attributed this to his 
exposure to hazardous military noise.

The examiner stated that during testing, it was noticed that 
the veteran's test performance did not match his everyday 
ability.  There was also a discrepancy between interest 
agreement, indicating that the veteran's responses reflected 
a lack of cooperation with test procedures.  The examiner 
concluded that this was indicative of a functional hearing 
loss.  However, the examiner did not provide an opinion 
because without valid responses from the veteran, true 
hearing levels could not be recorded.

The veteran underwent another VA audiometric examination in 
June 2004.  The examiner noted that the veteran was very 
difficult to test as his responses to pure tone threshold 
testing were inconsistent and thresholds were artificially 
elevated at first.  The examiner stated that after repeated 
instruction and multiple re-tests, the thresholds changed 
significantly and the final product was considered to be of 
fair to good reliability.  However, the examiner also noted 
that the claims file was not available for review.

The veteran reported noise exposure when he was a fire 
fighter in the military and for more than 20 years as a 
civilian.  The veteran also reported hearing a mild bilateral 
ringing lasting up to 3 minutes approximately 2 to 3 times 
per week.  He stated that he first noticed this ringing while 
he was in the Air Force but had no opinion as to its 
etiology.  

On the authorized audiological evaluation in June 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
35
30
25
LEFT
15
20
35
30
30


Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

The VA examiner found mild mid and high-frequency 
sensorineural hearing loss with excellent speech recognition 
bilaterally.

The examiner stated that he was unable to give an opinion 
regarding the veteran's hearing loss and a connection with 
his military service because the claims file was not 
available for review.  However, the examiner concluded that 
the veteran's tinnitus was not as likely as not connected to 
his military service as it was infrequent, mild and of short 
duration.

In August 2004, the veteran underwent another audiogram 
performed by Boeing Aircraft Corporation.

The audiometric findings on the August 2004 examination, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
25
15
LEFT
10
10
40
40
25


In February 2005, a VA audiologist conducted a review of the 
veteran's claims file to provide an opinion regarding the 
veteran's hearing loss.  The audiologist concluded that the 
audiometric results on the veteran's August 1970 audiogram 
were suspect.  He stated that a flat 30 decibel loss 
bilaterally from 500 Hertz to 6000 Hertz would be very 
unusual and such a loss would not likely result from noise 
exposure.  The examiner noted that at the time of the 
separation examination, the veteran reported not having any 
ear, nose or throat trouble.  Additionally, if there was a 
hearing loss at the time of the separation physical, it would 
have likely progressed to poorer hearing than what the 
veteran currently experienced.  

The audiologist stated that despite the veteran's lack of 
cooperation during testing, the June 2004 VA audiometric 
evaluation was better than the results of the veteran's 
August 1970 separation examination.  He concluded that the 
veteran's hearing loss and tinnitus were not as likely as not 
related to his military service.

In July 2005, Dr. Oscar Hantz, a private physician, provided 
a statement after he conducted an audiometric evaluation and 
reviewed some of the veteran's records.  Dr. Hantz concluded 
that the veteran had hearing loss and tinnitus that were as 
least as likely as not related to his hearing loss in 
service.  He stated that the veteran's hearing loss and 
tinnitus were "probably service related, but diabetes can 
cause inner ear damage."

The audiometric findings on Dr. Hantz's July 2005 
examination, pure tone thresholds, in decibels, were as 
follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
65
70
70
LEFT
80
60
75
85
85


Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 64 percent in the left ear.

Dr. Hantz noted that the Maryland CNC Test was not available 
to use.

The veteran testified before the undersigned in September 
2005.  He reported his history of exposure to noise in 
service and thereafter.  He stated that his primary job in 
service was aircraft crash and rescue and as an in-flight 
firefighter.  He stated that he stood on active runways where 
there was a tremendous amount of loud noise.  He was also 
directly on the airfield during live ammunitions.  The 
veteran reported on one occasion being thrown to the ground 
after an extremely loud noise went off on the runway.  He 
claimed that after this incident is when his ears started 
ringing. 

Per the June 2006 Board remand, the veteran underwent a 
comprehensive VA examination in June 2006 for his hearing 
loss and tinnitus claims.  The examiner noted that the 
veteran's claim file was viewed.

The veteran reported bilateral hearing loss.  He also 
reported constant tinnitus for both ears that had worsened as 
it now occurred on a daily basis.  

On the authorized audiological evaluation in June 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
35
30
LEFT
15
20
35
35
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.

Speech recognition ability was 100 percent in each ear.

The VA examiner stated that pure tone test results indicated 
normal hearing with a mild sensorineural hearing loss from 
2000-4000 Hertz bilaterally.  Speech reception thresholds 
were in agreement with pure tone test results and word 
recognition scores were excellent bilaterally.

The examiner noted that the veteran's current results from 
the audiogram were actually better at a couple of frequencies 
in comparison to the veteran's August 1970 separation 
examination.  Because of this, the examiner believed that the 
August 1970 separation examination results were not accurate.  
He stated that a flat 30 decibel loss for both ears is very 
unusual and would not likely result from noise exposure as 
that typically affects the higher frequencies.  

The examiner also noted that the veteran had no complaints of 
hearing loss or tinnitus in his service medical records.  The 
examiner concluded that due to the veteran's history of 
functional hearing tests in the past, the degree of current 
hearing loss and the amount and type of noise exposure the 
veteran occurred while in the military, it was not as least 
as likely as not that the veteran's hearing loss and tinnitus 
were related to military noise exposure.


I.  Entitlement to service connection for bilateral hearing 
loss

Analysis

With regard to the three elements of service connection, the 
veteran has a present disability as shown by all recent 
audiology examinations.  38 C.F.R. § 3.385.

The veteran is competent to report, as he has, noise exposure 
in service.  The element of an in-service disease or injury 
is therefore also satisfied.

The remaining question is whether the there is a causal 
relationship between the current disability and the in-
service disease or injury.

The Board notes the private opinion in July 2005 which 
supports such a link.  Specifically, Dr. Hantz concluded that 
the veteran's hearing loss was "probably service related."

However, in Obert v. Brown, the Court held that a medical 
opinion expressed in terms of "may," also implies "may or may 
not" and is too speculative to establish a plausible claim.  
Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert 
v. Brown, 5 Vet. App. 30 (1993).

Additionally, in cases where an examiner who has rendered a 
medical opinion has not had an opportunity to review the 
veteran's medical records, the medical opinion's probative 
value is substantially limited.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998) (bare conclusions without a factual 
predicate in the record are not considered probative); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).    

In this case, Dr. Hantz indicated that he reviewed the 
veteran's Air Force service medical records and previous VA 
examinations.  However, he was not afforded the opportunity 
to review the veteran's entire claims file.  He also did not 
mention the veteran's noise exposure during his civilian 
occupation nor did he discuss the apparent inconsistency of 
the August 1970 audiogram results.  Additionally, his medical 
opinion was expressed in terms that were too speculative to 
establish a plausible claim under Bostain and Obert.

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The VA examiner in June 2006 did consider an accurate history 
as well as the opinion of Dr. Hantz when concluding that it 
was not as least as likely as not that the veteran's hearing 
loss was related to military noise exposure.  The VA examiner 
provided a rationale for his opinion that was consistent with 
the record.  The VA examiner also addressed the inconsistent 
findings of the August 1970 audiometric reading at the 
veteran's separation examination as well as the veteran's 
civilian noise exposure.  For these reasons the Board finds 
the June 2006 VA examiner's opinion to be the most probative.  

The Board notes the veteran's contentions and the lay 
statement of his sister regarding his current hearing loss 
and how it relates to his active duty.  However, as 
laypeople, they are not competent to render an opinion 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board also notes the veteran's hearing loss was not 
identified to a compensable degree until many years after 
service as the first diagnosis of hearing loss is in January 
2004.  The veteran also reported at his March 2004 VA 
examination that he first noticed a hearing loss 10 to 15 
years ago, approximately 20 years after his separation from 
military service.  Service connection is therefore also not 
warranted on a presumptive basis.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309. 

Because the weight of the competent evidence is against a 
link between the veteran's service and his hearing loss, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection.  In reaching 
this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).







II.  Entitlement to service connection for tinnitus

Analysis

With regard to the three elements of service connection, the 
veteran has a present disability as he is currently diagnosed 
with tinnitus.  

The veteran is also competent to report in-service exposure 
to noise from his duty as a fireman in the Air Force.  

The remaining question is whether the current tinnitus is the 
result of the noise exposure in service.  As noted, there are 
conflicting medical opinions on this question.

In his July 2005 statement, Dr. Hantz concluded that the 
veteran's tinnitus was "probably service related."

However, in June 2006, the VA examiner concluded that due to 
the veteran's history of functional hearing tests in the 
past, the degree of current hearing loss and the amount and 
type of noise exposure the veteran occurred while in the 
military, it was not as least as likely as not that the 
veteran's tinnitus was related to military noise exposure.

Again, in Obert v. Brown, the Court held that a medical 
opinion expressed in terms of "may," also implies "may or may 
not" and is too speculative to establish a plausible claim.  
Bostain v. West, supra; Obert v. Brown, supra.

Additionally, in cases where an examiner who has rendered a 
medical opinion has not had an opportunity to review the 
veteran's medical records, the medical opinion's probative 
value is substantially limited.  See Miller v. West, supra. 

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, supra.

Dr. Hantz's July 2005 statement links the veteran's current 
tinnitus to the in-service noise exposure.  However, his 
medical opinion was expressed in terms that were too 
speculative to establish a plausible claim under Bostain and 
Obert.

Dr. Hantz's statement also considers an incomplete, and hence 
inaccurate, history.  Dr. Hantz addressed only the in-service 
noise exposure without acknowledging the decades long noise 
exposure after service.

Conversely, the VA examiner in June 2006 reviewed the claims 
folder prior to the examination, and noted an accurate 
history.  The VA opinion is, therefore, more probative.

The Board observes that the United States Court of Appeals 
for Veterans Claims has determined that, specifically in 
cases of tinnitus, a veteran is competent to present evidence 
of continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  As such, the veteran's lay 
contentions as to tinnitus in this case represent competent 
evidence.

The Board notes that the veteran was not treated for tinnitus 
in service.  Subsequent to service, tinnitus was first noted 
in a VA examination in June 2004.  The absence of any 
clinical evidence of the claimed disability for decades after 
service constitutes negative evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Additionally, while the veteran is competent to report 
continuity of symptomatology since service, and that such 
continuity is sufficient to indicate that current tinnitus 
may be related to service, a medical opinion establishing a 
nexus is still required.  Charles, supra.

The veteran would not be competent to express an opinion as 
to medical causation of his tinnitus as he has not claimed, 
nor shown, that he is a medical expert, capable of rendering 
medical opinions.  Espiritu v. Derwinski, supra.  Therefore 
the VA examiner's opinion that there is no nexus between the 
veteran's current tinnitus and his active military service 
has greater probative value as to continuity of 
symptomatology of the veteran.  

Because the weight of the competent evidence is against a 
link between the veteran's service and his tinnitus, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection.  In reaching 
this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 
supra.



ORDER


Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied. 



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


